United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Gulfport, MS, Employer
)
___________________________________________ )
J.N., Appellant

Appearances:
Howard Thigpen, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2357
Issued: May 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 3, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated June 2, 2008, which denied his request for
reconsideration. Because more than one year has elapsed between the most recent merit decision
of the Office of May 23, 2007 and the filing of this appeal, the Board lacks jurisdiction to review
the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 13, 1993 appellant, then a 44-year-old distribution clerk, filed an
occupational disease claim alleging factors of his employment caused a bilateral upper
extremities condition. He did not stop work. The Office accepted appellant’s claim for bilateral

carpal tunnel syndrome, ulnar lesion and ulnar nerve entrapment in both elbows. Appellant
returned to work intermittently; however, he stopped work on October 28, 2005. He was placed
on the periodic rolls and received appropriate compensation.1 On July 30, 1997 the Office
granted appellant schedule awards for 10 percent impairment of the left upper extremity and 10
percent impairment of the right upper extremity. The awards covered a period of 62.40 weeks
from October 12, 1996 to December 11, 1997.
On July 22, 2003 appellant filed a claim for an additional schedule award.
By decision dated May 18, 2006, the Office denied appellant’s claim for an increased
schedule award, as the medical evidence did not support any increased impairment. On June 5,
2006 appellant requested a hearing, which was held on March 15, 2007.
By decision dated May 23, 2007, an Office hearing representative affirmed the May 18,
2006 decision.
On May 16, 2008 the Office received a copy of a letter, addressed to Dr. David C. Lee, a
Board-certified neurosurgeon, from appellant’s representative, requesting an updated impairment
rating.
By letter dated May 22, 2008, appellant’s representative requested reconsideration. He
contended that appellant had provided sufficient medical evidence to support an increased
impairment rating. Counsel stated that appellant had “visited with another competent, welltrained, and highly qualified physician in Hattiesburg, Mississippi, who had rendered another
opinion regarding his impairment.” However, no additional medical evidence was received.
By decision dated June 2, 2008, the Office denied appellant’s request for reconsideration
without a review of the merits on the grounds that his request neither raised substantial legal
questions nor included new and relevant evidence.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,2 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or

1

On May 19, 1997 the Office determined that appellant was reemployed as a modified mail handler with wages
of $719.45 per week, effective October 12, 1996. It found that the position fairly and reasonably represented his
wage-earning capacity.
2

5 U.S.C. § 8128(a).

2

“(ii) Advances a relevant legal argument not previously considered by the Office;
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4
ANALYSIS
Appellant’s representative disagreed with the denial of appellant’s claim for an increased
schedule award and requested reconsideration on May 22, 2008. He provided a copy of a letter
addressed to Dr. Lee, which requested an updated impairment rating. Appellant’s representative
noted that appellant disagreed with his impairment rating; however, despite indicating that
appellant had visited with another physician, he did not submit any updated impairment rating.
This is essential as the underlying issue is medical in nature. The Board finds that appellant did
not submit any pertinent new and relevant evidence in support of his request for reconsideration.
Furthermore, appellant did not advance a relevant legal argument not previously
considered by the Office or demonstrate that the Office erroneously applied or interpreted a
specific point of law. Thus, the Office properly declined to reopen the case on the merits as he
did not meet the criteria for a merit review.5
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).6

3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

5

Id. at § 10.606(b)(2)(i-iii).

6

The Board notes that, subsequent to the Office’s June 2, 2008 decision, appellant submitted additional evidence.
The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c); James C.
Campbell, 5 ECAB 35 (1952).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2008 is affirmed.
Issued: May 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

